Citation Nr: 1124700	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-30 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from June 1944 to April 1946.  He died in November 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This case has been advanced on the docket.

A June 28, 2010 Board decision denied the claim on appeal.  The appellant appealed the June 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court) which, upon a January 2011 Joint Motion For Remand (that moved the Court to vacate the Board's June 28, 2010 decision), promulgated an Order on January 24, 2011 that essentially granted the Joint Motion.  The Joint Motion noted (page 1) that VA had failed to obtain the Veteran's private hospitalization records.  The Board notes that such records have been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran died in November 2006 as a result of ischemic cardiomyopathy and valvular heart disease.

2.  At the time of his death, the Veteran was service-connected for acquired psychiatric condition to include posttraumatic stress disorder (PTSD) and major depressive disorder (rated as 70 percent disabling, effective January 2002), residuals of frostbite in the right foot and left foot, and pterygium in the right eye, and had been granted a total rating on the basis of individual unemployability, effective January 28, 2002.

3.  A private cardiologist has linked the cause of the Veteran's death and his service-connected psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to grant the appellant's claim, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection will be granted if it is shown that the veteran suffered from disability resulting from an injury suffered or disease contracted in line of duty in active service, or for aggravation in line of duty in active service of a preexisting injury suffered or disease contracted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

Due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's death certificate reflects that he died in November 2006 as a result of ischemic cardiomyopathy and valvular heart disease.  At the time of his death the Veteran was service-connected for a psychiatric condition that included PTSD and major depressive disorder (rated as 70 percent disabling, effective January 2002), residuals of frostbite in the right foot and left foot, and pterygium in the right eye, and had been granted a total rating on the basis of individual unemployability, effective January 28, 2002.

After essentially indicating, among other things, that the medical literature was inconclusive as to the question of whether PTSD was a cause of ischemic heart disease, a February 2010 VA physician stated that the Veteran's fatal heart disease was not likely related to his PTSD.

In an April 2011 letter a private cardiologist (K.B.D., MD, FACC) stated, in pertinent part, as follows:

Based on the records provided, it is my opinion that [the Veteran]'s ischemic cardiomyopathy secondary to coronary atherosclerosis, to a reasonable degree of medical probability, was related to his post-traumatic stress disorder.

[The Veteran's] post-traumatic stress disorder materially and causally contributed to his coronary artery disease and heart failure.

The Board finds that Dr. D.'s eight page opinion should be accorded the highest probative value.  Dr. D.'s opinion contained an introduction, listed the records reviewed (and referenced specific clinical findings from those records), gave a recitation of the facts of the case, noted the foundation for his opinions, and also provided an extensive list of pertinent medical literature.  Significantly, Dr. D.'s opinion also discussed the February 2010 VA physician's opinion (which had been unfavorable to the appellant) and gave compelling argument as to why the February 2010 VA physician's opinion should not be the deciding factor in this case.

The evidence of record contains a private physician's opinion favorable to the appellant and a VA physician's opinion that rejects the appellant's claim.  Greater weight may be placed on one physician's opinion over another depending on factors such as the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36,40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the competent medical evidence is, at the bare minimum, in equipoise as to whether the Veteran's death was related to his service-connected psychiatric disability.  Stated differently, the Board can find no reason or basis to accord greater weight to the February 2010 VA physician's opinion in this case.  

Based on the foregoing, and with resolution of doubt in the appellant's favor, the Board finds that the evidence of record supports a grant of service connection for the cause of the Veteran's death.

ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


